IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 40213

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 594
                                                )
       Plaintiff-Respondent,                    )     Filed: July 26, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
SCOTT DANIEL PARKER,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and consecutive, unified sentences of ten years, with six
       and one-half years determinate, for two counts of aggravated assault upon certain
       personnel; concurrent sentence of five years determinate for unlawful possession
       of a firearm; and consecutive sentence of two years determinate for fleeing or
       attempting to elude a peace officer, affirmed; order partially denying Idaho
       Criminal Rule 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Scott Daniel Parker pled guilty to two counts of aggravated assault upon certain
personnel (Counts I and II), Idaho Code §§ 18-901, 18-905, 18-915(1)(b); unlawful possession of
a firearm (Count III), I.C. § 18-3316(1); and fleeing or attempting to elude a peace officer
(County VI), I.C. § 49-1404(2)(c). The district court sentenced Parker to a unified term of ten
years, with six and one-half years determinate, for Count I and Count 2; a determinate five-year
term for Count III; and a determinate two-year term for Count VI. The district court ordered the



                                               1
sentences for Counts I and II to run consecutive to each other, the sentence for Count III to run
concurrently with Counts I and II, and the sentence for Count VI to run consecutive to Counts I
and II. Parker filed an Idaho Criminal Rule 35 motion for reduction of his sentences. The
district court granted the motion in part, ordering Parker’s sentences to run concurrent with
Parker’s sentence in a prior case, and denied the remainder of the motion. Parker appeals,
contending the district court abused its discretion by imposing excessive sentences and by
partially denying Parker’s Rule 35 motion.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred by partially denying Parker’s Rule 35
motion. A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at
871-73. Upon review of the record, we conclude no abuse of discretion has been shown.
        Therefore, Parker’s judgment of conviction and sentences, and the district court’s order
partially denying Parker’s Rule 35 motion, are affirmed.




                                                     2